



Exhibit 10.6


COAL MINING LEASE


THIS COAL MINING LEASE (the “Lease”), made this 1st day of June, 2016, (the
“Effective Date”) between Alcoa Fuels, Inc., an Indiana corporation of 4700
Darlington Road, Newburgh, Indiana 47630 (“Lessor”), and Armstrong Coal Company,
Inc., a Delaware corporation, with an address of 405 Brown Road, Madisonville,
Kentucky 42431 (“Lessee”).


WITNESSETH:


That for and in consideration of the promises and undertakings herein contained,
Lessor does hereby exclusively demise, lease and let unto Lessee, its successors
and assigns, all of its right, title and interest in and to the No. 6 coal, and
all coal lying above the No. 6 coal, underlying the following described real
estate, and the right to enter in, upon and under the herein demised real estate
for the purpose of mining and removing therefrom said coal which can be
commercially mined and removed by underground method of mining (now known or
hereafter developed), within and underlying the land, situated in Webster and
Union Counties, Kentucky, more particularly described in




Exhibit A




and containing approximately 20,000 acres of coal and 1,500 acres of surface,
more or less (hereinafter called the “Leased Premises”),


TOGETHER with the right to mine and otherwise to develop, survey, work and
process for market said coal by any method or machinery now or hereafter
employed, including the free and uninterrupted right and right-of-way into,
upon, over, across, under and through the Leased Premises at such points and in
such manner as may be convenient or necessary for the purpose of all operations,
in connection with coal herein leased and other coal now owned or hereafter
acquired by Lessee in the General Mining Area (defined below), and in the No. 6
seam of coal and in the strata above the same, including, but not limited to,
(i) the transportation of personnel, supplies, equipment, coal, soils, refuse,
and other materials, whether originating from the Leased Premises or other
lands, (ii) the right to explore, test, drill, dig, mine, drain, ventilate,
extract, transport, process and carry away the coal, (iii) the right to erect
and maintain on the Leased Premises such buildings, tipples, processing plants,
shafts, engines, machinery, appliances, devices, wells, roadways, railroad
tracks, powerlines, pipelines, dams, ditches, water and slurry impoundments, and
all other structures and improvements necessary or convenient to said
operations, without being required to leave or provide subjacent or lateral
support to the overlying strata or surface or anything therein, thereon or
thereunder, including structures or improvements now or hereafter erected
thereon, (iv) the right to stockpile, store, process, ship, backfill, market
(without limitation) or permanently dispose of, on, under the Leased Premises,
coal, lignite, water, earth, coal preparation waste and slurry, but excluding
the right to dispose of any other substance, including without limitation,
flyash, bottom ash, scrubber sludge or any other coal combustion product, (v)
the right to use any water located upon or below the Leased Premises and to
appropriate, develop, consume, drain and dispose of all water on, under and
appurtenant to the Leased Premises, including the right to alter drainage
patterns on the Leased Premises and other lands in the General Mining Area
(defined below) as may be permitted by law; and (vi) the right to subside the
surface of the Leased Premises without liability to Lessor, EXCEPT that any
slurry impoundment facility must be approved by Lessor in writing prior to
construction or expansion, and such consent shall not be unreasonably withheld.


For the consideration aforesaid, Lessor does hereby covenant to WAIVE AND
RELEASE all surface





--------------------------------------------------------------------------------





damage, damages to subsurface strata, damages and other damages of any sort
howsoever caused by or arising from the removal of the coal or arising from any
physical conditions now present or which may hereafter develop in, about or
above the same and, if in connection with operations hereunder. Use of the terms
“other coal now owned or hereafter acquired” includes ownership of coal,
leasehold of coal, license to remove coal or any other right in any form which
enables Lessee to mine such coal; it is the intention that all rights granted
hereunder shall apply to the mining of coal on other lands and shall survive so
long as mining operations are continued on the Leased Premises or on any lands
located within the General Mining Area described below.


All rights granted by Lessor above, in Paragraph 17, and elsewhere in this Lease
are granted only insofar as Lessor owns sufficient interest in the Leased
Premises to grant such rights. All grants are subject to rights-of-way,
easements and other rights appearing of record, apparent on the premises or
disclosed to Lessee prior to the Effective Date.


TO HAVE AND TO HOLD the Leased Premises for a term commencing on the Effective
Date and extending through June 1, 2021 (the period of time extending from the
Effective Date through the fifth anniversary of the Effective Date being
sometimes called the “Primary Term” herein), and so long thereafter as any
recovery of coal herein leased, or any of the mining operations described in and
permitted by the preceding paragraphs, are being conducted in, on or under the
Leased Premises or the area described or shown on Exhibit B (referred to herein
as the “General Mining Area”), or until all reclamation activities related
thereto have been completed.
    
IN CONSIDERATION WHEREOF, the parties hereto covenant and agree as follows:


1. LESSEE TO COMPLY WITH LAWS. (a) Lessee shall conduct its operations on the
Leased Premises in a workmanlike and prudent manner, and shall, at all times,
comply with all applicable laws, rules, regulations and requirements now and
hereafter in effect. Lessor hereby grants Lessee the authority to take whatever
actions are necessary on the Leased Premises in order to comply with said laws,
rules and regulations. Lessee shall completely reclaim the Leased Premises. Such
obligation to reclaim the Leased Premises shall be in addition to, and
completely independent of, Lessee’s obligation to pay royalties as provided
herein. Lessor further agrees that, subject to subparagraphs (b) and (c) below,
Lessee’s sole responsibility for the reclamation of the Leased Premises shall be
to comply with the requirements set forth in all applicable federal, state and
local laws, rules and regulations or other requirements now and hereafter in
effect. Lessee shall be solely responsible for obtaining all necessary permits
and authorization for its reclamation activities.


(b) Reclamation of woodlands, where required, shall be by planting of oak, hard
maple, ash or other commercial hardwood species of tree (and other tree species
if required by state or federal regulatory agencies.)


(c) All reclamation plans must be approved in writing by Lessor which may impose
changes, provided that (a) such changes comply with applicable state or federal
statutes, rules and regulations and (b) do not cause any substantial increase in
reclamation costs (unless Lessor agrees to pay for a substantial increase in
costs).


2. EARNED ROYALTIES. (a) Lessee shall deliver to Lessor, in kind and in lieu of
the payment of a royalty in cash, Six percent (6%) of all merchantable coal
mined from the Leased Premises, if any, which coal shall be: (i) washed and
processed in the same manner as washed and processed coal which is shipped from
the mine to third party purchasers and (ii) delivered f.o.b., rail(, barge) or
truck, the mine. If delivered by rail car (or barge), the loading rate shall be
consistent with Lessor’s rail (or barge) contracts. Freeze





--------------------------------------------------------------------------------





conditioning shall be applied when requested by Lessor or its transportation
contractor at Lessor’s cost. Delivery shall be in the quantities and at the
times designated by Lessor, but Lessee shall not be required to store coal for
delivery to Lessor for more than three (3) consecutive months at a time. If more
than one manner of washing or process is used for the coal by Lessee, then the
in kind royalty shall be washed and processed in the manner selected by Lessor.
Lessee may deliver coal from another source as in kind royalty so long as it
meets the minimum standards set forth in Exhibit C (the “Minimum Standard”).


(b) The minimum royalty per calendar year (prorated for partial calendar years)
is delivery of 60,000 tons of coal from the Leased Premises or from another
source meeting the Minimum Standards, beginning two years from the date of
receipt of all necessary mining permits and the expiration of any right of
challenge to the issuance of such permits, but no later than June 1, 2019. This
obligation to deliver the minimum royalty shall terminate when both (i) all tons
of coal have been mined from the Leased Premises pursuant to the Mine Plan
(defined hereinbelow), and (ii) all royalties owed thereon, whether in kind or
in cash, have been paid to Lessor.


(c) At any time subsequent to June 1, 2017 and at various times thereafter,
Lessor may elect to temporarily receive all or part of the earned royalty in
cash rather than in kind,. Each election shall be effective thirty (30) days
after delivery of notice to Lessee.


(d) For time periods when Lessor elects to receive any of the earned royalty in
cash, Lessee shall pay to Lessor on or before the 28th day of each calendar
month (“Month”) any earned royalty for all coal mined, sold and shipped from the
Leased Premises, or consumed in synthetic fuel facilities on the mine site,
during the preceding Month for such preceding Month in an amount equal to six
percent (6%) of the Gross Realization, as hereinafter defined. No earned royalty
shall be paid for coal refuse, including without limitation coal slurry
deposited in cleaning slurry ponds, but if such refuse is sold by Lessee, Lessor
shall be entitled to a royalty of three percent (3%) of the sale price of such
material.


(e) Measurement of weights for purposes of computing the earned royalties shall
be in the case of such coal (i) shipped by rail, determined by the rail carrier
in accordance with its customary practices employed for invoicing such
shipments, (ii) delivered other than by rail, determined by Lessee by use of
accurate scales or (iii) commingled with other coal not mined from the Leased
Premises, determined by an accurate system of weights and measurements commonly
used in the bituminous coal industry. If (i) through (iii) are not applicable
(e.g., coal is stored by Lessee and not delivered), measurement of weights for
purposes of computing the earned royalties shall be by such other accurate means
as may be commonly used in the industry.
  
(f)    As used in this Lease, the following terms shall have the following
respective meanings:


“Gross Realization” shall be the “Average Gross Sales Price” per ton of coal
actually mined, removed, sold and shipped from the Leased Premises during any
month which shall be an amount equal to the total gross proceeds from all such
sales of such coal (excluding sales to affiliates or otherwise not arms length
transactions) during such month divided by the total number of tons of such
coal, except that deductions shall be made from the total gross proceeds for the
following items to the extent included in such total gross proceeds (i) any tax
assessed upon or measured by the production of such coal, the severance thereof
from the Leased Premises, or the sale thereof, (ii) any royalty, assessment,
levy or charge upon the mining, extracting or removing of such coal made for the
purpose of providing health and/or welfare (including, without limitation, black
lung) benefits for any employees of Lessee, its successors or assigns, or other
persons similarly employed by the coal mining industry, pursuant to any
applicable law, rule, regulation or contract of employment covering such
employees and/or such other persons, and (iii) transportation or delivery costs
incurred by Lessee in transporting such coal from the tipple at which such coal
is processed to point of sale.





--------------------------------------------------------------------------------







“Mine Plan” shall mean the mining plan proposed by Lessee and approved by
Lessor. The Mine Plan shall be agreed upon by Lessor and Lessee and shall
identify all portions of the Leased Premises to be mined and shall include the
number and location of No. 6 coal acres and No. 9 coal acres comprising the
Leased Premises. Lessee agrees, within ten (10) days following a request from
Lessor, to execute any document(s) necessary and otherwise to release all
portions of the Leased Premises not to be mined under the Mine Plan.


“Ton” shall mean a ton of 2,000 pounds avoirdupois. Measurement of weights for
purposes of computing the “Average Gross Sales Price” of coal mined from the
Leased Premises shall be per Paragraph 2(e).


3. ANNUAL RENT. Lessee covenants and agrees to pay to Lessor an annual rent
(“Annual Rent”) of 10,000 tons of coal, delivered f.o.b. barge, the mine, or to
such other location mutually agreed to by Lessor and Lessee. Annual Rent for the
first lease year shall be delivered to Lessor on or before June 1, 2017,
provided, however, that no Annual Rent shall be due or owing during the first
lease year if Lessee elects to terminate this Lease prior to December 1, 2017.
All Annual Rent after the first lease year shall be due and delivered in full on
or before December 1 of each subsequent year during the term of this Lease. Once
Lessee commences mining on the Leased Premises and pays Lessor the minimum
royalty equivalent of 60,000 tons of coal (as described in paragraph 2(b)), no
further payments of Annual Rent shall be due. Annual Rent shall be of a quality
equal to the minimum standards set forth on Exhibit C. Annual Rent shall not be
recoupable against earned royalty set forth in Section 2 of this Lease.


4. DILIGENT PURSUIT OF MINING PERMIT. Lessee shall diligently pursue all permits
necessary for the mining of the Leased Premises and must have obtained mining
permits for and bonded the #9 portal, the #6 portal, the overland conveyor
corridor and conveyor system, and the coal preparation plant by December 1st,
2017. If Lessee has not obtained the required permits and posted the bonds in
accordance with this paragraph, and has not otherwise elected to terminate this
Lease, then an additional rent of Two Hundred Fifty Thousand Dollars ($250,000)
shall be paid to Lessor on January 1st, 2018 (one month later), and an identical
amount shall be paid to Lessor on each 6 month anniversary thereafter until such
permit application is submitted; (such payments being herein referred to as
“Additional Rent”). Additional Rent shall not be recoupable against earned
royalty set forth in Section 2 of this Lease.


5. RECORDS, MAPS AND ACCOUNTS. Lessee shall furnish to Lessor, on or before the
28th day of each month, a complete and accurate statement showing the quantity
of coal mined, removed, shipped and sold from the Leased Premises, together with
a statement showing the earned royalty due by such day or delivered in kind.
Unless either party hereto shall give notice to the other of a dispute or
question with respect to such statement within one (1) year from the date the
same is delivered to Lessor, such statement shall be final and binding upon the
parties hereto, except in cases of fraud which shall be governed by the
applicable limitations acts. Lessor shall, at all reasonable times and upon at
least three (3) days’ prior written notice to Lessee, at Lessor’s sole cost,
have access to those books, maps and records of Lessee reasonably necessary to
accurately determine the Tons of coal mined and sold by Lessee from the Leased
Premises and the earned royalties due to Lessor.


6. TAXES. Lessee covenants and agrees that during the Lease Term, Lessee will
pay all taxes assessed upon or levied against the Leased Premises (including ad
valorem) and all taxes assessed upon or levied against all improvements,
machinery, equipment or other property of Lessee installed or placed in or upon
the Leased Premises by Lessee. Lessor shall provide to Lessee all real estate
tax statements within thirty days of receipt and Lessee shall pay the same on or
prior to the date due. Payments by Lessee of ad valorem taxes assessed against
Lessor shall be fully recoupable by Lessee from Earned Royalties thereafter due.







--------------------------------------------------------------------------------





7. INDEMNIFICATION. Lessee shall pay, at its own cost and expense, all wages,
worker’s compensation claims, claims for material, equipment and supplies
contracted for by Lessee in connection with its operations and use of the Leased
Premises and shall not permit any mechanics lien or other claims against the
Leased Premises to remain a cloud on Lessor’s interest for more than sixty (60)
days. Lessee hereby agrees to indemnify, protect, defend, save and hold harmless
Lessor, its officers, directors, shareholders, employees, representatives,
subsidiaries and affiliated companies (collectively “Indemnitees”), from and
against any and all liabilities, costs, claims, penalties, forfeitures, demands,
suits or causes of action in law or in equity and the costs and expenses
incident thereto (including costs of defense, settlement, and attorneys’ fees,
including the costs of attorneys in the employ of Indemnitees) which Indemnitees
may suffer, incur, become responsible for or pay out as a result of death or
bodily injuries to any person, destruction, loss or damage to any property, real
or personal, contamination of or adverse effect on the environment, or violation
or alleged violation of federal, state, or local law, rule regulation,
ordinance, order, decree, decision, restriction, permit or license, caused by or
resulting from the negligence or willful acts or omissions of Lessee,
subcontractors or materialmen under the Lease, or the representatives, agents,
employees, or invitees of any of them, as a consequence of or in any manner
connected with performance of the Lease, except to the extent caused by any act,
omission or negligence of any Indemnitee. With respect to claims against Lessor
by Lessee’s employees, Lessee agrees to, and herein does, expressly waive its
immunity, as a complying employer under Worker’s Compensation law, for any and
all acts of negligence, whether passive or active, but only to the extent that
such immunity would bar or affect recovery under or enforcement of this
indemnification obligation. This waiver shall apply to any immunity conferred
upon an employer by any state’s constitution or Workers’ Compensation laws with
respect to liability for claims asserted against a third party by Lessee’s
employee. Nothing contained in the Lease will obligate lessee to indemnify
Indemnitees from any claim which may arise from the sole negligence or the
willful actions or inactions of the Indemnitees. This indemnification provision
is in addition and cumulative to any other right of indemnification or
contribution which any of the Indemnitees may have at law, in equity, or
otherwise, and will survive completion of the Lease. Lessor shall have the
right, but not the obligation, to inspect the property at all times in order to
confirm that Lessee is in compliance with all environmental laws; provided,
however, that Lessor shall have no control over any such compliance or over any
mining operations.


8. TITLE; LESSER INTEREST. Lessor does not warrant title to the Leased Premises,
except that Lessor warrants that it has not created or suffered any lien or
encumbrance against the Leased Premises other than real estate taxes not yet due
and payable. During the term of this Lease, Lessor shall not impair or suffer by
act or omission any impairment of its title to the Leased Premises which would
interfere with Lessee’s exercise of its rights under this Lease. Lessor agrees
that Lessee, at its option, may discharge any tax, mortgage or other lien or
encumbrance suffered or permitted upon or against the Leased Premises and that
any expenses incurred by Lessee in connection therewith may be credited against
amounts then or thereafter due Lessor hereunder. Lessor shall cooperate with
Lessee in resolving any title problems affecting the Leased Premises. Lessor
shall provide to Lessee, at Lessee’s request, such abstracts of title and title
insurance policies as are available to Lessor, but all additional title
information shall be acquired at the cost of Lessee.


Lessor also represents and warrants that there is no claim, legal action, suit,
proceeding, arbitration, dispute, governmental investigation or administrative
proceeding, nor any order, decree, or judgment, pending or in effect, or, to
Lessor’s knowledge, threatened, against or affecting (i) the Leased Premises,
(ii) the ability of Lessor to execute this Lease, or (iii) the accuracy and
completeness of any representation and warranty of Lessor made herein.


Prior to conducting any mining operations on any part of the Leased Premises,
Lessee shall obtain a title opinion indicating that it has the rights to conduct
such operations on that part.







--------------------------------------------------------------------------------





If Lessor owns an interest in any portion of the Leased Premises less than the
entire coal estate therein, the earned royalties shall be paid to Lessor, with
regard to that portion, only in the proportion that Lessor’s actual interest in
that portion bears to the entire estate therein.


This Lease shall extend to the successors, sublessees and assigns of the parties
hereto, but no change in or division of the ownership of the Leased Premises or
royalties payable hereunder, however accomplished, shall operate to enlarge the
obligations or diminish the rights of Lessee hereunder and no such change or
division shall be binding upon Lessee for any purpose until Lessee has been
furnished with a duly recorded written instrument or instruments evidencing and
effecting the same. In the event of any question or dispute as to ownership of,
or mining rights to, the Leased Premises or as to royalties or other sums
payable hereunder, all cash royalties and other cash payments due Lessor
hereunder may be held in a non-interest bearing escrow account by Lessee until
such dispute is finally resolved. Any sums so held in escrow by Lessee shall be
deemed payment of earned royalties or other sums due hereunder.


9. POSSESSION. Lessor may retain possession of the Leased Premises until such
time that Lessee determines, in its sole discretion, that possession of the
Leased Premises, or a portion thereof, is necessary or desirable for its mining
operations. Lessee shall notify Lessor of such determination by providing Lessor
with thirty (30) days prior written notice thereof. As of the date specified in
such notice, Lessor’s right to farm or otherwise occupy the Leased Premises or
such designated portion shall terminate and Lessor shall thereupon yield
exclusive possession of the Leased Premises or such designated portion to
Lessee, subject to the provisions of Paragraph 24 below. In the event that (i)
as of the date Lessee gives any such notice to Lessor there are any crops
planted but not harvested from the Leased Premises or such designated portion,
and (ii) Lessor would not be able to harvest such crops prior to the date
specified in the notice, Lessee shall pay to Lessor the value of such crops. In
the event the parties hereto are unable to agree upon the value by the time of
possession by Lessee, each party shall select an appraiser and the two
appraisers selected shall agree upon a fair value for such crops; provided,
however, that in the event the two appraisers cannot so agree within 30 days
after their selection, they shall select a third appraiser and the decision of
the majority of the appraisers shall be binding upon both parties hereto.
Notwithstanding the foregoing, the payment of the agreed upon amount or fair
value as determined by the appraisers shall not be a condition precedent to
Lessee’s right to immediate possession of the Leased Premises or such designated
portion on the date specified in the written notice.


10. NOTICES; PAYMENTS. Notices and other communications required or permitted to
be made or given hereunder shall be in writing and shall be delivered (a)
personally; (b) by depositing the same, postage prepaid, in the United States
Mail, (first class, certified or registered (return receipt requested)), or (c)
by private express or other delivery service, at the respective addresses of the
parties set forth hereinabove; provided, however, that either party hereto may
from time to time change such address by giving written notice, delivered as
aforesaid, of the new or changed address. Notice by facsimile (fax), electronic
mail or by any other method not authorized above shall not constitute notice.
The day upon which any such notice shall have been received by the party to whom
it is addressed or delivered shall constitute the date such notice was given and
the first day of any subsequent period herein provided for response to such
notice.


All payments shall be made by wire transfer of immediately available funds
according to wiring instructions provided by Lessor, or by automated
clearinghouse, if so elected by Lessor. All payments shall be made by Lessee to
Lessor by the date specified in this Lease. In the event that there is a good
faith dispute between Lessor and Lessee regarding any amounts owed hereunder
from time to time, Lessee shall make payment when due of all amounts not in
dispute and, within ten (10) days of resolution of any dispute, it shall pay all
additional amounts owed to Lessor with interest at the then effective prime
commercial lending rate per annum announced by Citibank from time to time, at
its principal office in New York City.







--------------------------------------------------------------------------------





11. LESSEE’S RIGHT TO SURRENDER OR TERMINATE LEASE. (a) Upon payment of the
termination fee set forth in subparagraph (b) below, Lessee shall have the right
at any time, and from time to time, during the Lease Term to execute and deliver
to Lessor and file for record in the official records of the county or counties
where the Leased Premises are located, a release or releases covering all or any
portion of the Leased Premises and from and after the date of such release all
its obligations and liabilities in respect to such properties shall terminate,
except that if mining has occurred on the surrendered property then Lessee shall
(a) pay any royalty due by reason of mining prior to the release and (b) comply
with all reclamation laws and regulations applicable to the released property.
Recording shall be considered delivery to Lessor. A partial release shall not
affect the amount of minimum earned royalties to be paid or delivered to Lessor.


(b) In the event Lessee terminates this Lease prior to June 1, 2021, then Lessee
will pay to Lessor a fee (“Termination Fee”) as follows:


(i) For a termination on or after the Effective Date but before December 1,
2017, there shall be no Termination Fee.


(ii) For a termination on or after December 2, 2017, but before December 1,
2018, the Termination Fee shall be Twenty Dollars ($20.00) per coal acre in the
Leased Premises.


(iii) For a termination on or after December 2, 2018, but before December 1,
2019, the Termination Fee shall be Thirty Dollars ($30.00) per coal acre in the
Leased Premises.


(iv) For a termination on or after December 2, 2019, but before December 1,
2020, the Termination Fee shall be Forty Dollars ($40.00) per coal acre in the
Leased Premises.


(v) For a termination on or after December 2, 2020, but before June 1, 2021, the
Termination Fee shall be Fifty Dollars ($50.00) per coal acre in the Leased
Premises.


For purposes of this subparagraph (b), the parties agree that the Leased
Premises consists of 15,000 coal acres. Neither Annual Rent nor Additional Rent
shall be recoupable against the Termination Fee.
    
12. NO IMPLIED COVENANTS WITH RESPECT TO MINING. Except for the diligent pursuit
of a mining permit, as required by Paragraph 4, Lessee has no obligation,
implied or express, to commence exploration, development or mining upon the
Leased Premises, to diligently prosecute mining operations once such mining has
commenced or to mine any coal which Lessee deems not to be merchantable or
economically mineable or which it otherwise, in Lessee’s sole discretion,
decides not to mine, it being expressly understood that the payment of Annual
Rent compensates Lessor for any such failure.


13. FORCE MAJEURE. Lessee shall not be deemed to be in default for any failure
to perform or observe any of the terms, conditions, provisions, obligations or
covenants to be performed or observed by it hereunder other than payment or
delivery of minimum earned royalties, during periods in which such performance
or observance is prevented by any event reasonably beyond Lessee’s control (any
such event being herein called “Force Majeure”), including, without limitation,
fire, flood, windstorm, other damage from the elements, strike, riot,
unavailability of transportation or necessary equipment, actions of governmental
authority, acts of God and acts of the public enemy, provided that such Force
Majeure is eliminated insofar as possible and economically practicable with all
reasonable dispatch. The Lease Term shall be extended, unless sooner terminated
by Lessee, for a period equal to any period of Force Majeure. Lessee shall
notify Lessor of the beginning and ending date of each period of Force Majeure.


14. WAIVER, MODIFICATION OR AMENDMENT. No failure or delay on the part of either
Lessee or Lessor in exercising any of such party’s respective rights hereunder
upon any failure by the other party





--------------------------------------------------------------------------------





to perform or observe any condition, covenant or provision herein contained
shall operate as a waiver thereof, nor shall any single or partial exercise of
any of such rights preclude any other or further exercise thereof or the
exercise of any other right hereunder. No waiver, release, modification or
amendment of any of the terms, conditions or provisions of this Lease shall be
valid or effective unless the same is in writing, duly executed by Lessor and
Lessee.


15. DEFAULT. In the event Lessee shall fail to make any cash payment at the time
the same is due and payable hereunder, and such default shall continue for a
period of 30 days after written notice thereof shall have been given to Lessee
by Lessor (10 days after such written notice in the case of Annual Rent due
under Paragraph 3), or if Lessee shall otherwise be in default and such default
shall continue for a period of 60 days after written notice thereof shall have
been given to Lessee by Lessor, Lessor shall have the right to terminate this
Lease by giving written notice of such termination to Lessee and such
termination shall be effective immediately or upon such later date as specified
in the notice, and Lessor shall retain all sums previously paid hereunder.
Provided, however, for all matters other than a failure to pay Annual Rent due
under Paragraph 3 above, if Lessee in good faith disputes that it is in default
hereunder, Lessee shall so notify Lessor in writing within 30 days after
receiving the notice of default from Lessor and, in that event, the foregoing 30
day or 60-day period, as the case may be, shall begin on the date either (a)
Lessor and Lessee resolve such dispute or (b) a final judicial determination is
rendered with respect to the default hereunder as specified in Lessor’s notice
to Lessee. In the event of a dispute, Lessee shall pay all amounts determined to
be due and owing upon resolution of the dispute, or a final determination, as
the case may be, with interest thereon at the then effective prime commercial
lending rate per annum announced by Citibank from time to time, at its principal
office in New York City. Termination by reason of default shall not relieve
Lessee of (a) Lessee’s obligation to pay all sums or in kind deliveries due
Lessor for coal mined prior to termination, (b) Lessee’s obligation to pay all
other sums which are otherwise due Lessor, (c) any obligation which Lessee has
incurred by reason of its activities on the property (by way of example and not
limitation, the obligation to report and the obligation to reclaim) or (d) any
additional obligation to Lessor by reason of Lessor’s default.


16. USE, DEVELOPMENT AND DISPOSITION OF CERTAIN MINERAL INTERESTS. The rights
hereby granted to Lessee shall not include mining rights with respect to any
seam of coal below the No. 6 seam of coal, coal bed methane, coal mine methane
in old works, or oil or gas. Except as provided in recorded mineral leases
entered into prior to the date of this Lease, Lessor agrees that any operations
to remove coal bed methane, oil, gas or other mineral not herein leased to
Lessee shall not interfere with the existing or contemplated coal mining
operations of Lessee hereunder, and Lessee is hereby given the sole discretion
to determine whether such operations interfere or will interfere with the coal
mining operations of Lessee; provided, however, that Lessor may develop without
restriction, coal bed methane production from coal seams below the No. 6 coal so
long as (a) plastic, ceramic or other similar casing is used to facilitate
mining through well sites and (b) any well site will be timely plugged if Lessee
deems it necessary to mine through such site.


17. CHANGING BOUNDARIES. If a water-course constitutes a boundary of the Leased
Premises, then any land contiguous to such boundary, which is at any time and
from time to time acquired by Lessor by accretion or reliction, shall be
included in the Leased Premises; likewise, any such land lost by Lessor by
avulsion shall be excluded from the Leased Premises at such time.


18. EXPLORATION RIGHTS. Notwithstanding anything contained herein to the
contrary, Lessee, prior to taking exclusive possession of the Leased Premises
for its mining operations, shall have the right to enter into, upon, over,
across and through the Leased Premises at any time, and from time to time, to
examine, explore, prospect, drill, test and evaluate as it deems appropriate all
of the Leased Premises for coal and substances mixed with the coal, using such
persons, tools, machinery and equipment as Lessee may deem necessary or
convenient for the purpose of determining whether such coal exists; provided,
however, that





--------------------------------------------------------------------------------





prior to the movement of drilling equipment onto any of the Leased Premises,
Lessor shall be notified of such exploration activities by Lessee; and, provided
further, however, that upon completion of such exploration, all drill holes
shall be plugged in accordance with applicable state and federal laws, rules and
regulations.


In the event there are growing crops on the Leased Premises which are damaged or
destroyed by Lessee’s exploration, drilling or other activities on the Leased
Premises, Lessee shall pay the fair market value of such damaged crops to
Lessor. In the event the parties hereto are unable to agree upon the value
within 30 days of completion of exploration activities, each party shall select
an appraiser and the two appraisers selected shall agree upon a fair value for
such crops; provided, however, that in the event the two appraisers cannot so
agree within 30 days after their selection, they shall select a third appraiser
and the decision of the majority of the appraisers shall be binding upon both
parties hereto.


19. IMPROVEMENTS. At such time as Lessee shall require all or a portion of the
Leased Premises for its mining operations, Lessee shall have the right to remove
or destroy any or all improvements situated thereon, at Lessee’s expense,
whether constructed prior to or subsequent to the date of this Lease; provided,
however, that any rail now located on the Leased Premises shall be returned to
Lessor in substantially the same condition as it is on the Effective Date and
further, that the maintenance shop, office, warehouse and any other existing
structures, if used by Lessee, shall be returned to Lessor in substantially the
same condition as found and any structure hereafter built on the Leased Premises
shall be removed only if necessary for mining purposes or if requested by
Lessor. Unless otherwise agreed to in writing by Lessor, all such improvements,
including the maintenance shop, office and warehouse shall be insured by Lessee
against fire and other hazards in an amount equal to their replacement value.
  
20. SURRENDER OF POSSESSION AND REMOVAL OF EQUIPMENT. At such times as Lessee
has received the release of all bonds, security deposits and other funds or
indemnity documents pertaining to the mining and reclamation of the Leased
Premises then, within ninety (90) days following such release, Lessee shall
surrender possession of the Leased Premises to Lessor. Lessee shall be permitted
during the period of twelve (12) months following the termination or surrender
of this Lease, or any part thereof, to remove any improvements, structures,
fixtures, machinery, equipment and supplies or other property from the Leased
Premises, or that portion of the Leased Premises, as the case may be.


21. CONDUCT AND SUSPENSION OF OPERATIONS. (a) Lessee shall conduct all
operations in a workmanlike manner and shall not waste any coal or render any
coal more difficult to mine unless required by prudent operation, taking into
account Lessor’s interest in the entire Leased Premises.


(b) Suspension of actual mining operations by Lessee during the Primary Term
shall be without prejudice to (i) its rights to resume operations on the Leased
Premises, or (ii) any of the rights of Lessee to continue occupation and use of
the Leased Premises in connection with its mining operations upon any other
adjacent, neighboring or coterminous lands, or lands within the General Mining
Area.


(c) In the event that Lessee decides to suspend or abandon mining, whether
during or after the Primary Term, Lessee shall give prior written notice to
Lessor not less than thirty (30) days prior to the effective date of suspension
or abandonment. Lessee shall have, and agrees to assume the full cost and
expense of, for no additional consideration, the duty to preserve and maintain
the mine for an additional ninety (90) days from the effective date of
suspension or abandonment, as may be reasonably necessary for the mine to remain
a working mine, and otherwise, in compliance with all applicable federal, state
and local laws, rules and regulations. The obligation to preserve and maintain
the mining as provided in the preceding sentence shall terminate when both (i)
all tons of coal have been mined from the Leased Premises pursuant to the Mine
Plan and (ii) all royalties owed thereon, whether in kind or in cash, have been
paid to Lessor.





--------------------------------------------------------------------------------







22. PARTITION. In the event Lessor owns less than a fee simple absolute interest
in the whole of the surface or coal estate of the Leased Premises, Lessor shall,
at Lessee’s request, bring any partition or other suit deemed advisable by
Lessee in order to secure all interest necessary or reasonably convenient for
mining. Lessee shall pay the costs of said action, including attorney fees,
court costs, abstracting and other expenses associated therewith. Lessor shall
cooperate with Lessee in such action and will be available at reasonable times
for consultations, appearance for depositions, appearance in court and other as
may be necessary or convenient for the furtherance of said action. If Lessor
purchases additional interests at a partition sale under this Paragraph 21, then
such interests shall be subject to this Lease. Lessee is authorized to purchase
the Leased Premises at a partition sale. If, as a result of a partition sale
requested by Lessee, Lessor no longer holds any interest in any part of the
Leased Premises, then this Lease shall terminate as to that part. If, as a
result of a partition sale requested by Lessee, Lessor owns a fractional
interest in either the coal or surface estate, then the lesser interest clause
in Section 7 shall apply.


23. ASSIGNMENT. This Lease may be assigned by Lessor, in whole or in part.
Lessee may not assign this Lease, or sublease any part of the Leased Premises,
to any entity other than an affiliate without the written consent of Lessor,
which consent shall not be unreasonably withheld and may be conditioned upon (a)
demonstration of financial ability to perform by the proposed assignee, (b) a
guarantee of the assignee’s performance by Lessee, (c) other reasonable
conditions which protect the interests of Lessor or (d) any combination of (a)
(b) and (c).


Lessee may assign this lease to an affiliate without the consent of Lessor;
provided, however, in the event of such assignment to an affiliate, Lessee shall
remain jointly and severally liable for all of the obligations contained herein
notwithstanding such assignment. An affiliate is defined as any entity which
controls at least 50% of beneficial interest of Lessee (“Controlling Entity”) or
any entity the beneficial interest of which is at least 50% controlled by Lessee
or a Controlling Entity.


24. INSURANCE. Lessee shall procure and maintain at its own cost and expense the
following types of insurance coverage, written by an insurance company with a
Best’s Guide Rating of at least A- or comparable from a similarly recognized
rating agency:
        
Worker’s Compensation insurance to satisfy statutory requirements of the laws of
the state or governmental authority under which the work is performed. The
policy shall be endorsed to include coverage under the Federal Coal Mine Health
and Safety Act, as amended.


Employer’s Liability Insurance covering the common law liability of an employer
to an employee with limits of not less than Five Million Dollars ($5,000,000)
for bodily injury by accident and by disease;


Commercial General Liability insurance for bodily injury and property damage
written with a combined single limit of not less than Twenty Five Million
Dollars ($25,000,000.00) per occurrence. Coverage shall include but not be
limited to premises, independent contractors, products and completed operations,
contractual liability, underground resources and pollution liability. The
applicable insurance policy exclusions for collapse, explosion and underground
hazards shall be deleted [XCU coverage]. The policy shall not contain a mining
limitations endorsement.


Automobile Liability Insurance for bodily injury and property damage for all
owned, non-owned and hired vehicles to satisfy the law where the vehicle is
being operated or with combined limits of not less than U.S. Five Million
Dollars ($5,000,000) per accident, whichever is greater.







--------------------------------------------------------------------------------





Lessee may satisfy the insurance requirements of this Lease with any combination
of primary and umbrella/excess insurance policies.


All of Lessee’s liability insurance policies shall be written on an
occurrence-based policy form, and Lessor will be named as an additional insured
on all of Lessee’s liability insurance policies. The insurance shall contain a
waiver of subrogation in favor of Lessor and provision for a 30-day notice of
cancellation or material change to Lessor. Lessee shall provide Lessor with
certificates to evidence all insurance required hereunder on or before the
Effective Date of the Lease and not later than 10 days prior to the expiration
of any insurance policy.


The requirements in this Insurance Section are separate and distinct from any
other obligations of Lessee under this Lease.


25. LESSEE PROPERTY. Lessee assumes the risk of loss for all Lessee owned,
leased or used personal property, equipment, improvements, stock, inventory
located on or at the Leased Premises. Lessee will maintain property insurance
consistent with common, prudent industry practice, with coverage written in the
manner in which Lessee customarily insures comparable property risks. Lessee, on
behalf of itself and its respective insurers, hereby waives rights of
subrogation against Lessor.


26. SHORT FORM. Lessor and Lessee agree to execute, acknowledge and deliver a
short form or memorandum of this Lease and to record the short form or
memorandum in the counties where the Leased Premises are located.


27. GOVERNING LAW. This Lease shall be construed in accordance with and governed
by the laws of the Commonwealth of Kentucky.


28. MISCELLANEOUS. This Lease and all of its terms, covenants and conditions
shall be binding upon and inure to the benefit of the parties hereto and upon
their respective heirs, executors, administrators, successors and assigns. As
used in this instrument, the singular shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders. Unless
otherwise designated, any party other than Lessee who signs this Lease shall be
deemed a Lessor whether or not so named herein, and Lessor does hereby surrender
and release any rights of dower and homestead insofar as the same affect the
Leased Premises. Should any portion of this Lease be declared invalid and
unenforceable, then such portion shall be deemed to be severed from this Lease
and shall not affect the remainder thereof. Section headings are for convenience
only and shall not be deemed to constitute or affect any provision hereof. This
Lease may be executed in one or more counterparts and all of such counterparts
shall constitute but one and the same instrument.


29. TERMINATION OF OCTOBER 27, 2010 COAL LEASE. The parties hereto previously
entered into that certain Coal Mining Lease dated October 27, 2010 (the “2010
Lease”), covering the No. 6 coal, and all coal lying above the No. 6 coal,
underlying the Leased Premises. The parties agree that the primary term of the
2010 Lease expired on June 1, 2016, and that the 2010 Lease terminated by its
own terms . The parties further agree that there are no sums of money or
deliveries of coal due under the 2010 Lease and that none of the payments made
under the 2010 Lease, including payments for Minimum Royalities, Additional
Royalties, or taxes (including ad valorem taxes), shall be credited to any of
the payments or deliveries required under this Lease or recouped against any
payments required to be made under this Lease.


    





--------------------------------------------------------------------------------





WITNESS the due execution of this Lease by the parties hereto as of the date
first above written.


                            
ALCOA FUELS, INC.
                        
By:
/s/ Jon H. Rateau



Jon H. Rateau, President




ARMSTRONG COAL COMPANY, INC.


By:
/s/ Kenneth Allen



Kenneth Allen, Chief Operating Officer






Exhibit A




Leased Premises


All coal tracts, coal mining rights, and surface rights relating to mining
bounded as follows:


On the southwest by a line running from a point at the intersection of Kentucky
Highway 132 and the Williams-Clay Road (also known as the Williams Station
Road), running northwestwardly along the Williams-Clay Road from the vicinity of
the town of Clay to the community of Williams in Webster County, Kentucky, and
thence from the community of Williams in a straight line to a point where
Kentucky Highway 141 crosses a ditch approximately six-tenths (0.6) of a mile
south of the community of Pride in Union County, Kentucky;


On the northwest by Kentucky Highway 141 and running northeastwardly along
Kentucky Highway 141 to the intersection of Kentucky Highway 141 and Kentucky
Highway 56;


On the north and northeast by Kentucky Highway 56, running eastwardly to the
intersection of Kentucky Highway 56 and U. S. Highway 41-A;


On the east by U. S. Highway 41-A, running southwardly through the City of Dixon
to the intersection of U. S. Highway 41-A and Kentucky Highway 1340 near
Fairview Church;


On the south by Kentucky Highway1340, running westwardly to the intersection of
Kentucky Highway 1340 and Kentucky Highway 132 and running southwesterly to the
intersection of Kentucky Highway 132 and the Williams-Clay Road (also known as
William Station Road), the point of beginning;1,2
as shown on the maps attached hereto and including, but not limited to, the
properties attached hereto as:


_________________
1 The USGS Topographic Maps have Kentucky Highway 132 and Kentucky Highway 1340
incorrectly reversed from Dixon and from Fairview Church on U.S. Highway 41-A,
respectively, to their common intersection near Clay. See Dixon Quad - 1961;
Providence Quad - 1954; and, Nebo Quad - 1954.
2 This description is not intended to imply any warranty of title.





--------------------------------------------------------------------------------





Exhibit A-1
Alcoa Coal Properties (Excluding Those Previously Sold By Alcoa And Re-Acquired
From Lodestar);



Exhibit A-2
Alcoa Coal Properties (Previously Sold To And Re-Acquired From Lodestar); and,



Exhibit A-3    Alcoa Coal Properties (Acquired from Lodestar).


EXHIBIT A-1


ALCOA COAL PROPERTIES
(EXCLUDING THOSE PREVIOUSLY SOLD BY ALCOA AND RE-ACQUIRED
FROM LODESTAR)


 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
Item No.
FILE NUMBER(S)
FILE NAME(S)
ACRES
UNION
DB/P
WEBSTER
DB/P
UNION
DB/P
WEBSTER
DB/P
1
PR 7 (7) T. 2
Franklin, J. W.
72
 
48/135
 
116/226
116/234
2
PR7(10)
Franklin, G. A.
47.4
 
48/118
 
116/226
116/234
3
PR7(11) T.2 thru T.9
Kuykendall, J.F.
144.2
 
48/124
 
116/226
116/234
4
PR7(34)(35)T.7
Moore, W. I.
76.5
 
48/103
CDB 2/613
 
116/226
116/234
5
PR 10 (10)
Price, Ruth
47.5
 
109/28
 
116/226 116/234
6
PR 10(14.1)
Virgin, Clore
39.5
 
125/126
 
116/226
116/234
7
PR 10 (22)
Mitchell, G. H.
260.25
 
113/141
 
116/226 116/234
8
PR 10 (25)
Shields, Georgia
81
 
113/149
 
116/226 116/234
9
PR 10 (30) T. 1
Clark, H. Z.
194
 
115/94
 
116/226 116/234
10
PR 10 (30), T. 2 & 3
Clark, H. Z.
68.05
 
115/94
 
116/226 116/234
11
PR 10 (32) T. 1, 2, 3, 4 & 5
Nall, James R., et al
8.33
15
100 28.625 25.06
 
113/419
 
116/226 116/234
12
PR 10 (36)
Mitchell, J. T.
141.75
 
114/118 114/103
 
116/226 116/234
13
PR 10 (37) T. 1, 2 & 3
Grigg, Melvin
62 73 20.19
 
114/480
 
116/226 116/234
14
PR 10 (38) T. 1, 2, 3 & 4
Kelley, D. H.
64.1
 4 1.75 3
 
114/278A
 
116/226 116/234
15
PR 10 (39), T. 1
Haner, Myrtle, et al
72
 
115/10
 
116/226 116/234
16
PR 10 (39), T. 2
Haner, Myrtle, et al
6.4
 
115/10
 
116/226 116/234
17
PR 10 (40) T. 1
Freer, Lilly White, et al
60 less 34.3
 
115/6
 
116/226 116/234






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
18
PR 10 (40) T. 2
Freer, Lilly White, et al
35.7
 
115/6
 
116/226 116/234
19
PR 10 (40) T.3)
Freer, Lilly White, et al
55
 
115/6
 
116/226 116/234
20
PR 10 (41)
Shields, H. L.
19.83
 
115/564
 
116/226 116/234
21
PR 10 (42)
Lynn, Omer
27
 
115/538
 
116/226 116/234
22
PR 10 (43)
Shields, H. L.
65.81
 
115/558
 
116/226 116/234
23
PR 10 (44)
Simonds, Effie, et al
101.7
 
115/548 115/559 115/562
 
116/226 116/234
24
PR 10 (46) T. 2, 3, 4 & 5
Unknown
22.25 14.25 4.5
 9
 
unkn
 
116/226 116/234
25
PR 10 (47), T. 1, T. 2 & T. 3
Potts, J. H. - partial interest (See SRW 113)
55
52 21.75
 
115/539
 
116/226 116/234
26
PR 10 (49)
Clark, H. Z.
109
 
115/92
 
116/226 116/234
27
PR 10 (50)
Hill, C.
144.88
 
116/53
 
116/226 116/234
28
PR 10 (51) T. 1C
White, T. C.
16.75
 
116/56
 
116/226 116/234
29
PR 10 (51) T.2a, 2b, 2c & 2d
White, T. C.
111.75
 
116/56
 
116/226 116/234
30
PR 10 (51) T. 2e & 2f
White, T. C.
23.25
 
116/56
 
116/226 116/234
31
PR 10 (53), T. 3 & 3A
Kelley, D. H.
34
 
115/47
 
116/226 116/234
32
PR 11 (33)
Timmons, Nola, et al
50
145/273
 
160/150 160/164
 
33
PR 11 (34)
Townsend, J. Roy, et ux
71.98
145/275
 
160/150 160/164
 
34
PR 11 (37)
Hearin, Ellis L.
31.1
145/459
 
160/150 160/164
 
35
PR 11 (57) T. 1
Woodward/Carney/- Hammack
140.17
148/73 148/32 148/75
 
160/150 160/164
 
36
PR 11 (58)
See PR 11 (31)
 
 
 
160/150 160/164
 
37
SRU 29, T. 1 & T. 2
Williams, E. O., et al
121.7
182/547 181/593 181/489
 
220/489 220/498
 
38
SRU 39, T. 1
Willett, Eldon
60
177/158
 
220/489 220/498
 
39
SRU 39, T. 2 & 4
Willett, Eldon
55.12
177/158
 
220/489 220/498
 
40
SRU 39, T. 3
Willett, Eldon
19.89
177/158
 
220/489 220/498
 
41
SRU 39, T. 5
Willett, Eldon
45
177/158
 
220/489 220/498
 
42
SRU 39, T. 6
Willett, Eldon
15
177/158
 
220/489 220/498
 






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
43
SRU 39, T. 7
Alcoa
21
177/158
 
220/489 220/498
 
44
SRU 41, T. 1 & T. 2
Baker, Joe L., et al
46
181/487
 
220/489 220/498 260/298
 
45
SRU 42, T. 1, T. 2 & T. 3
Moffit, James W.
143.5
177/190 177/185
 
220/489 220/498
 
46
SRU 43
Baker, Joe L. et al
88.25
181/501, 181/494, 182/109, 182/371, 182/368 & 181/491
 
220/489 220/498
 
47
SRU 51
Jenkins, Lee
112.5
175/209
 
220/489 220/498
 
48
SRU 52
See SRU 57
 
 
 
 
 
49
SRU 53
Jenkins, Landon, et al
78
175/350
 
220/489 220/498
 
50
SRU 57 & SRU 52
Hill, Charles N., et al (1/2 int. in 174 ac) (Also See SRU 52)
169
177/646 178/10 175/174 178/13 178/4 178/7 178/1 177/643 177/640 177/201
 
220/489 220/498
 
51
SRU 60
Jenkins, Landon, et al
132.8
183/471 183/469 199/421 199/360 199/358 199/356 200/38 199/422 183/475 200/233
 
220/489 220/498 220/512 220/513 220/514 220/515 220/516 220/517 220/518
 
52
SRU 67
Wells, Walter
51
177/204
 
220/489 220/498
 
53
SRU 68, T. 1 & T. 2
Horne, John H.
71.25
177/247 177/243
 
220/489 220/498
 
54
SRU/SRW 74
Grisham/Baker (Also See SRW 74)
88.5
181/497 185/131
 
220/489 220/498
 
55
SRU 93
Gibson, L. D., et ux
50.625
177/508 177/511
 
220/489 220/498
 
56
SRU 95
Brown, W. H.
29.8
183/148
 
220/489 220/498
 
57
SRU 96, T. 1 & T. 2
Kelley, C. E.
107.85
177/258
 
220/489 220/498
 
58
SRU 97, T. 1 thru T. 5
Shelton, Ruth E.
200.05
177/250
130/337
220/489 220/498
169/366
59
SRU 99, T. 1, T. 2
Evans, Joe
28.87 24
175/222
 
220/489 220/498
 
60
SRU 100, T. 1, T. 2, T. 3, T. 4, T. 5, T. 6, & T. 7
Russell, Mrs. Ossie
12.64 9.76 10.81 7.26 8.76 7.76 7.26
182/64
 
220/489 220/498
 






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
61
SRU 101, T. 1
Russell, Dorris
28.71
175/285
 
220/489 220/498
 
62
SRU 101, T. 2
Russell, Dorris
48.1
175/285
 
220/489 220/498
 
63
SRU 101, T. 3 & T. 4
Russell, Dorris
42.69
175/285
 
220/489 220/498
 
64
SRU 105
Ponder, Lanie M., et al
41.4
190/183 190/185 190/181 187/56 194/499
 
220/489 220/498 220/508
 
65
SRU 109
Whitledge, R. M.
191
175/293
 
220/489 220/498
 
66
SRU 110 (240), T. 1 thru T. 4
Householder, Inez, et al
207-7/8
175/413 175/422 175/416 175/419
 
220/489 220/498
 
67
SRU 111
Blue, Clifton Eugene -partial interest (SRW 114)
89.75
175/288
 
220/489 220/498
 
68
SRU/SRW 112
Powell, Rowland (Also see SRW 112)
69.23
183/91
 
220/489 220/498
 
69
SRU 133
O'Neal, Essel
104
182/229 180/480
 
220/489 220/498
 
70
SRU 137
Stull, Lula Villines, et al
128
179/436 178/179
 
220/489 220/498
 
71
SRU 138
Springer, Maurice
91.12
182/386
 
220/489 220/498
 
72
SRU 139, T. 1, T. 2 & T. 3
Powell, Jess
67 2.5 13.06
182/394
 
220/489 220/498
 
73
SRU 146 & SRU 186
Baker, Raymond K, et al
129.5
162/103 196/103 196/105
 
220/489 220/498 220/509 220/510
 
74
SRU 148, T. 1, T. 2 & T. 3
Collins, Robert B., et al
61.24 43.37 46.25
182/390 183/144 183/151
 
220/489 220/498
 
75
SRU 154
Heddens, Virginia, et al
139.14
178/26 178/29 178/32 178/35 178/38 178/41
 
220/489 220/498
 
76
SRU 157, T. 1 thru T. 16
Irwin, Ora Lee, et al
537.87 ac & 58 poles
178/238 178/278 178/230 178/234 178/242 178/226
 
220/489 220/498
 
77
SRU 159
Page, Charlie, et al
121.75
194/470 182/521 182/531 182/529 182/523 182/525 182/527 185/72
 
220/489 220/498 220/507
 
78
SRU 164, T. 1 & 2
Baker, Rufus K., Jr.
52.2
185/127
 
220/489 220/498
 






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
79
SRU 165
Freer, Lilly White, et al
5.5
161/247
 
220/489 220/498
 
80
SRU 168
Carrier, R.
13.8
 183/67 185/74
 
220/489 220/498
 
81
SRU 169
Oglesby, Loralee
43.1
182/67 183/297
 
220/489 220/498
 
82
SRU 186
See SRU 146
 
 
 
 
 
83
SRU 204 & SRU 205, T. 1
Shelton, Roy, et al; Matthews, Dora E.
32.2
177/527 177/516
 
220/489 220/498
 
84
SRU 204 & SRU 205, T. 2
Shelton, Roy, et al; Matthews, Dora E.
25
177/527 177/516
 
220/489 220/498
 
85
SRU 206 & SRU 207
Stull, Lula Villines, et al
141
 183/324 183/327 184/242
 
220/489 220/498
 
86
SRU/SRW 218
Todd, R. M.
214.5
185/350
 
220/489 220/498
 
87
SRU 222
Baker, Joe E., et ux
15
185/43
 
220/489 220/498
 
88
SRU 223, T.1 & T. 2
Willett, Eldon, et al
63.06 62
190/35 190/163
 
220/489 220/498
 
89
SRU 226, T. 1 & 2
Townsend, Stella, et al
14.75
184/474 184/471
 
220/489 220/498
 
90
SRU 232, T. 1, T. 2, T. 3, T. 4, T. 5
Hill, Essie
7.99 12.45 9.75 10.5 1.8
179/259
 
220/489 220/498
 
91
SRU 236
Waller, Lyle B.
10
161/104
 
220/489 220/498
 
92
SRU 248, T. 1 & T. 2
Russell, Morris
157.35
162/587 194/91
 
220/489 220/498
 
93
SRU 265, T. 1
Watson, Ida, et al (1/2 int. in 83.75 ac.)
321.08
190/75 174/152 174/285 194/8 193/539 193/536 193/538
 
220/489 220/498 220/502 220/503 220/504 220/505
 
94
SRU 266
Franklin, Inez, et al
99
190/104
 
220/489 220/498
 
95
SRU/SRW 274
See SRW 274
 
 
 
 
 
96
SRU 289
Rakestraw, Tony, et al
100
190/167
 
220/489 220/498
 
97
SRU 314
Shelton, William R., et al (5/6 int.)
60
185/23 185/25 189/308 189/304 211/648 211/646 212/276 212/437 212/301 212/610
212/612 213/96 214/395
162/376 162/434
220/489 220/498 220/519 220/520 220/521 220/522 220/523 220/524 220/525 220/526
220/617 220/618
169/545 169/544
98
SRU 315
Quinn, Wm., et al
48.875
183/452 183/450
 
220/489 220/498
 






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
99
SRU 320
Oakley/Jenkins
67.5
185/382 215/483
 
220/489 220/498 220/525
 
100
SRW 61, T. 1 & T. 2
Ware, Sibbie R.
82
 
133/226
 
169/366 169/376
101
SRW 62, T. 1-T. 3
Ware, Sam P.
115
 
133/55 133/462
 
169/366 169/376
102
SRW 63, T. 1 & T. 2
Gibson, Cordie, et al
45.75
 
130/183
 
169/366 169/376
103
SRW 64
Taylor, Everett
231.75
 
130/188 130/186
 
169/366 169/376
104
SRW 65, T. 1, T. 2, & T. 4
Gibson, Cordie, et al
50 114.5 60
 
128/76 128/73
 
169/366 169/376
105
SRW 66 and 130
Tapp, Helburn, et al (1/5 int. T. 2 & 4/5 int. in T. 3)
216.3
178/176
130/241
220/489 220/498
169/366 169/376
106
SRW 69, T. 2 (there are duplicate T. 2s, but diff. Acreage
Householder, Ida, et al Jenkins, Roscoe
13.83
175/326 183/322
128/107 135/90
220/489 220/498
169/366 169/376
107
SRW 69, T. 2
Householder, Ida, et al Jenkins, Roscoe
75.25
175/326 183/322
128/107 135/90
220/489 220/498
169/366 169/376
108
SRW 70, T. 1, T. 2
Fraser, Lonnie, et al
30 52.75
 
128/594 128/591 128/589
 
169/366 169/376
109
SRW 71, T. 1 through T. 5
Martin, Arthur A., et al
77
 
134/453 134/450
 
169/366 169/376
110
SRW 72
Leslie, J. B.
74
 
130/340
 
169/366 169/376
111
SRW 73, T. 1 thru - T. 3
Hicks, Ollie Belle
82
 
133/231 133/376 134/244
 
169/366 169/376
112
SRW/SRU 74, T. 1, T. 2, T. 3, T. 4
Grisham, Beulah, et al
17 21.75 24
25
 
133/147 135/303
 
169/366 169/376
113
SRW 75
Gardner/White/Alcoa (1/9)
188
 
130/190
 
169/366 169/376
114
SRW 75, T. 2B
Gardner, W. F., et ux
41
 
130/190
 
169/366 169/376
115
SRW 75, T. 2C
Gardner, W. F. et ux
86.5
 
130/190
 
169/366 169/376
116
SRW 76, T. 1 & T. 2
Wilson, Odis, et ux
130.25
 
130/349
 
169/366 169/376
117
SRW 77
Mooney, Calvin C.
194.5
 
130/166
 
169/366 169/376
118
SRW 78
Hill, Norman, et ux
139.5
 
133/52 133/459
 
169/366 169/376
119
SRW 79, T. 1, T. 2, T. 3, T. 4, T. 5 & T. 6
Baker/Clements
30 30 30 11.6 6 16
 
135/336 147/471 198/192
 
169/366 169/376
120
SRW 80, T. 1 & T. 2
Woodring, Etta, et al
91.6
 
130/362 130/358 130/360
 
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
121
SRW 80, T. 2
Woodring, Etta, et al
75
 
130/362 130/358 130/360
 
169/366 169/376
122
SRW 81, T. 1, T. 2 & T. 3
Franklin, Noah
220.29
 
133/223 134/13
 
169/366 169/376
123
SRW 97
Shelton, Ruth
200.05
177/250
130/337
220/489 220/498
169/366 169/376
124
SRW 99, T. 2
Evans, Joe
24
 
unknown
 
169/366 169/376
125
SRW 102, T. A, B, C & D
Gibson, Tom, et al
93
 
133/276
 
169/366 169/376
126
SRW 103, T. 1
Asher, E. M.
38.6
 
130/592
 
169/366 169/376
127
SRW 103, T. 2
Asher, E. M.
20
 
130/592
 
169/366 169/376
128
SRW 103, T. 3 & T. 6
Asher, E. M. et al - partial int. (See SRW 107)
78.5
 
130/592 130/585 130/590
 
169/366 169/376
129
SRW 104
Shoulders, George, et ux
143.51
 
128/128 128/124 128/126
 
169/366 169/376
130
SRW 106
Caldwell, A. W., et ux
Approx. 100 and 80.71
 
133/47 133/510
 
169/366 169/376
131
SRW 107, T. 1
Asher, J. H., et al (See SRW 103)
60
 
130/585 130/590
 
169/366 169/376
132
SRW 107, T. 2
Asher, J. H., et al (See SRW 103)
43
 
130/585 130/590
 
169/366 169/376
133
SRW 107. T. 3
Asher, J. H., et al (See SRW 103)
22.72
 
130/585 130/590
 
169/366 169/376
134
SRW 107, T. 4 & 5
Asher, J. H., et al (See SRW 103)
60
 
130/585 130/590
 
169/366 169/376
135
SRW 111 & SRW 114
Householder/Blue - partial interest
195.75
 
130/370
 
169/366 169/376
136
SRW 112
Powell, Roland
69.23
 
133/229 183/91
 
169/366 169/376
137
SRW 113, T. 1
Potts, John H. - partial int. (See PR 10 (47) T. 1)
55
 
130/366
 
169/366 169/376
138
SRW 113, T. 2
Potts, John, et al - partial int. (See PR 10 (47) T. 2)
52
 
130/366
 
169/366 169/376
138
SRW 114
See SRW 111
 
 
 
 
 
140
SRW 115, T. 1, T. 2, T. 3, T. 4, T. 5
Duncan, Starling R., et ux
31.4
20
31
38 94.8
 
133/224 134/241
 
169/366 169/376
141
SRW 116, T. 1 & T. 2
Watson, Glen, et ux
84
 
133/273
 
169/366 169/376
142
SRW 117, T. 26
Clark, Clarky, et al
45
191/334, 191/348 191/363
139/430 138/183 139/411 139/408 138/115 144/89 144/9 144/91
220/489 220/498
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
143
SRW 118, T. 1 thru 4
Swain, Thomas, et ux
67.72
 
124/474
 
169/366 169/376
144
SRW 118, T. 5
Swain, Thomas, et ux
28.75
 
124/474
 
169/366 169/376
145
SRW 118, T. 6
Swain, Thomas, et ux
32.75
 
124/474
 
169/366 169/376
146
SRW 120, T. 1 & T. 2
Duncan, Edna, et al
Approx. 50 & 191
 
133/337
 
169/366 169/376
147
SRW 121
Tapp, F. A.
104
 
129/450
 
169/366 169/376
148
SRW 122, T. 1
Watson, Addie, et al
84 less 1-1/2
 
128/332 128/329 128/338 128/335
 
169/366 169/376
149
SRW 122, T. 2
Watson, Addie, et al
50
 
128/332 128/329 128/338 128/335
 
169/366 169/376
150
SRW 122, T. 3
Watson, Addie, et al
11 (-) 1/2
 
128/332 128/329 128/338 128/335
 
169/366 169/376
151
SRW 122, T. 4
Watson, Addie, et al
21
 
128/332 128/329 128/338 128/335
 
169/366 169/376
152
SRW 123, T. 1 & T. 2
Shelton, Paul Truitt; Clark, Jimmy C., et ux
50
51
 
130/395 130/400
 
169/366 169/376
153
SRW 125, T. 1
Asher, Stella, et al
28.73
 
128/399
 
169/366 169/376
154
SRW 125, T. 2
Asher, Stella, et al
45
 
128/399
 
169/366 169/376
155
SRW 125, T. 3 & T. 4
Asher, Stella, et al
140
 
128/399
 
169/366 169/376
156
SRW 125, T. 5
Asher, Stella, et al
25
 
128/399
 
169/366 169/376
157
SRW 125, T. 6
Asher, Stella, et al
63.5
 
128/399
 
169/366 169/376
158
SRW 126
McLeod, Elvan, et ux; Willard, Mary Lillian
311.03
 
131/98 131/101
 
169/366 169/376
159
SRW 127, T. 1
Rayburn, Joseph, et ux
108.97
 
128/39
 
169/366 169/376
160
SRW 128, T. 1
Whitledge, Chester, et ux
50
 
128/42
 
169/366 169/376
161
SRW 129
Crook, T. M., et al; Crook, George T., et ux
263
 
130/577 141/414
 
169/366 169/376 169/448
162
SRW 130 & SRW 66
See SRW 66
 
 
 
 
 
163
SRW 131, T. 1
Clark, Clarky, et al
70
 
139/430 139/411
 
169/366 169/376
164
SRW 131, T. 2
Clark, Clarky, et al
139.73
 
139/430 139/411
 
169/366 169/376
165
SRW 131, T. 3
Clark, Clarky, et al
3.56
 
139/430 139/411
 
169/366 169/376
166
SRW 131, T. 4
Clark, Clarky, et al
60
 
139/430 139/411
 
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
167
SRW 131, T. 5
Clark, Clarky, et al
197.25
 
139/430 139/411
 
169/366 169/376
168
SRW 131, T. 6
Clark, Clarky, et al
113.88
 
139/430 139/411
 
169/366 169/376
169
SRW 131, T. 7, T. 8 & T. 9
Clark, Clarky, et al
69
 
139/430 139/411
 
169/366 169/376
170
SRW 131, T. 11
Clark, Clarky, et al
25
 
139/430 139/411
 
169/366 169/376
171
SRW 131, T. 12
Clark, Clarky, et al
25
 
139/430 139/411
 
169/366 169/376
172
SRW 131, T. 13
Clark, Clarky, et al
66
 
139/430 139/411
 
169/366 169/376
173
SRW 131, T. 14
Clark, Clarky, et al
46.5
 
139/430 139/411
 
169/366 169/376
174
SRW 131, T. 15
Clark, Clarky, et al
22
 
139/430 139/411
 
169/366 169/376
175
SRW 131, T. 16
Clark, Clarky, et al
95.75
 
139/430 139/411
 
169/366 169/376
176
SRW 131, T. 17
Clark, Clarky, et al
37.25
 
139/430 139/411
 
169/366 169/376
177
SRW 131, T. 22
Clark, Clarky, et al (1/4 int.)
22
 
139/430 139/411
 
169/366 169/376
178
SRW 131, T. 23
Clark, Clarky, et al (1/4 int.)
10.5
 
139/430 139/411
 
169/366 169/376
179
SRW 131, T. 24
Clark, Clarky, et al (1/4 int.)
30.75
 
139/430 139/411
 
169/366 169/376
180
SRW 131, T. 25
Clark, Clarky, et al (1/2 int.)
63.25
 
139/430 139/411
 
169/366 169/376
181
SRW 131, T. 26
See SRW 117, T. 26
 
 
 
 
 
182
SRW 132, T. 1 & T. 2
Riggs, Mary, et al
120
 
134/5
 
169/366 169/376
183
SRW 135, T. 1 & T. 2
Clark, Carville, et al
126.5 17.67
 
133/217
 
169/366 169/376
184
SRW 140, T. 1
Clark, Choice, Sr., et al
50
 
133/520 133/518
 
169/366 169/376
185
SRW 140, T. 2 thru T. 4
Clark, Choice, Sr., et al; Clark, Choice, Jr., et ux
140
 
133/520 133/518
 
169/366 169/376
186
SRW 141
Whitledge/Rich
35
 
135/240 & 135/243
 
169/366 169/376
187
SRW 142
Combs, Hardy, et ux
75
 
130/477
 
169/366 169/376
188
SRW 143, T. 1
Duncan, Choice
115.25
 
130/352
 
169/366 169/376
189
SRW 143, T. 4
Duncan, Choice
34.25
 
130/352
 
169/366 169/376
190
SRW 147and SRW 152, T. 1, T. 2A & T. 2B
Clark/Gibson
217
 
135/24 135/22
 
169/366 169/376
191
SRW 149 and SRW 200, T. 1 thru T. 3
Watson, Bettie, et al
213.96
 
128/214 128/220 134/5 133/217
 
169/366 169/376
192
SRW 150
Holeman, Georgie Nancy, et al (1/2 int.)
184
183/315
134/425
220/489 220/498
169/366 169/376
193
SRW 151, T. 1-A, 1-B, & 2
Polley, Wayne, et ux
170.5
 
133/528
 
169/366 169/376
194
SRW 152
See SRW 147
 
 
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
195
SRW 153, T. 1
Watson, Glen, et ux
49.65
 
130/602 130/598
 
169/366 169/376
196
SRW 153, T. 2
Watson, Glen, et ux
300
 
130/602 130/598
 
169/366 169/376
197
SRW 153, T. 3
Watson, Glen, et ux
15.4
 
130/602 130/598
 
169/366 169/376
198
SRW 153, T. 4
Watson, Glen, et ux
50
 
130/602 130/598
 
169/366 169/376
199
SRW 153, T. 6
Watson, Glen, et ux
50
 
130/602 130/598
 
169/366 169/376
200
SRW 153, T. 7 & 8
Watson, Glen, et ux
37.1
 
130/602 130/598
 
169/366 169/376
201
SRW 153, T. 9
Watson, Glen, et ux (1/2 int.)
50
 
130/602 130/598
 
169/366 169/376
202
SRW 153, T. 10
Watson, Glen, et ux (1/2 int.)
50
 
130/602 130/598
 
169/366 169/376
203
SRW 153, T. 11
Watson, Glen, et ux (1/2 int.)
98.5
 
130/602 130/598
 
169/366 169/376
204
SRW 155
 
50
 
 
 
Unknown
205
SRW 167, T. 1 & T. 2
Todd, Everett, et ux
58 73.5
 
133/531
 
169/366 169/376
206
SRW 170
Mooney, Claude
49.25
 
133/525
 
169/366 169/376
207
SRW 172
Springer, Lyhue
34
 
131/439 131/441
 
169/366 169/376
208
SRW 173, T 1 & 2
Taylor, A. N.
136.7
 
135/359
 
169/366 169/376
209
SRW 175, T. 1
Ramsey, C. L., et ux
101.5
 
128/62
 
169/366 169/376
210
SRW 175, T. 2
Ramsey, C. L., et ux
102
 
128/62
 
169/366 169/376
211
SRW 175, T. 5
Ramsey, C. L., et ux
125.25
 
128/62
 
169/366 169/376
212
SRW 175, T. 6
Ramsey, C. L., et ux
30
 
128/62
 
169/366 169/376
213
SRW 175, T. 7
Ramsey, C. L., et ux
88.21
 
128/62
 
169/366 169/376
214
SRW 175, T. 8
Ramsey, C. L., et ux
40.38
 
128/62
 
169/366 169/376
215
SRW 176, T. ?, T. 4 & T. 5
Leslie, Fred, et al
178 25 25
 
134/43 134/41
 
169/366 169/376
216
SRW 177, T. 1
Branson, E. C., et al
60.14
 
131/207 131/205
 
169/366 169/376
217
SRW 177, T. 2 thru T. 11
Branson, E. C., et al (1/2 int. 17 ac./ 1/2 int. 71.69 ac.)
128.28
 
131/207 131/205
 
169/366 169/376
218
SRW 178, T. 3
Branson, E. C., et al (1/2 int. 76.69 ac.)
115
 
131/217 131/214 131/212
 
169/366 169/376
219
SRW 179, T. 1, T. 2, T. 3, T. 4 & T. 5
Branson, Buford, C., et al
2
48 33.5
 49
5
 
131/296 131/299
 
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
220
SRW 180, T. 1, T. 4 & T. 5
Jones, Asher
Approx. 25 18 50
 
131/91
 
169/366 169/376
221
SRW 181
Duncan, Stargle Ray
60.14
 
128/210
 
169/366 169/376
222
SRW 182, T. 1
Shelton, Rosa B., et al (5/6 int. in 5 ac.)
60.14
 
135/348 135/345 135/350
 
169/366 169/376
223
SRW 183
Leslie, Raymond, et al
199.65
 
128/252 128/255 128/257 128/259 128/261
 
169/366 169/376
224
SRW 183, T. 1
Leslie, Raymond, et al
71
 
128/259 128/255 128/252 128/257 128/261
 
169/366 169/376
225
SRW 183, T. 10
Leslie, Raymond, et al
32.1
 
128/252 128/255 128/257 128/259 128/261
 
169/366 169/376
226
SRW 184, T. 2
Branson, Buford, C., et al
54
 
128/586 129/195 135/527 135/530
 
169/366 169/376
227
SRW 188, T. 1, T. 2, T. 3, T. 4
Melton, Rankin, et al
40
40
40
62
 
136/349 155/279 157/372 157/374
 
169/366 169/376 169/483
228
SRW 189
Taylor, Inez, et al
96.7
 
139/403 139/512 138/547 139/465
 
169/366 169/376
229
SRW 190
Mooney, S. D.
76.5
 
129/215
 
169/366 169/376
230
SRW 191, T. 1 & T. 2
Mooney, Lloyd, et ux
119
40
 
135/362
 
169/366 169/376
231
SRW 192, T. 1A, T. 1-B & T. 2
Brogan, Delmar
110
 
137/464
 
169/366 169/376
232
SRW 193, T. 1 thru T. 6
Taylor, E. A.
163.775
 
134/46
 
169/366 169/376
233
SRW 194, T. 1 thru T. 3 (See SRW 201)
Clark, Peachie, et al
143.67
 
134/39
 
169/366 169/376
234
SRW 195, T. 1
Winters/Ramsey (See SRW 262)
45
 
131/416
 
169/366 169/376
235
SRW 195, T. 2
Williams/Alcoa (partial interest)
38
 
131/412
 
169/366 169/376
236
SRW 195, T. 3
Branson/Melton/Alcoa (1/4 int.)
42
 
131/412
 
169/366 169/376
237
SRW 195, T. 4
Melton, et al
90
 
131/412
 
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
238
SRW 195, T. 5
Melton, et al
14
 
131/412
 
169/366 169/376
239
SRW 197, T. 1 & T. 2
Grayson, Chester, et al
85.25
 
134/27
 
169/366 169/376
240
SRW 198
Abell, Hattie
111.5
 
134/36 re-recorded 135/353
 
169/366 169/376
241
SRW 200 and SRW 149
See SRW 149
 
 
 
 
 
242
SRW 201, T. 1
Watson, Roy, et al -1/2 int. in 20.5 ac. (See SRW 194))
60
 
136/333 136/340 133/367
 
169/366 169/376
243
SRW 201, T. 2
Watson, Roy, et al (partial int.)
50
 
136/333 136/340 133/367
 
169/366 169/376
244
SRW 201, T. 5
Watson, Roy, et al
31.53
 
136/333 136/340 133/367
 
169/366 169/376
245
SRW 213, T. 1, T. 2, T. 3, T. 4, T. 5
Whitledge, Elmon
92.95 32.6 24.2 15.62 19.2
 
  117/372 149/232
 
169/366 169/376 169/481
246
SRW 214, T. 2A
Asher, Coleman
36.5
 
132/440 132/443
 
169/366 169/376
247
SRW 214, T. 2B
Asher, Coleman
3
 
132/440 132/443
 
169/366 169/376
248
SRW 214, T. 3
Asher, Coleman (2/5 int.)
23.5
 
132/440 132/443
 
169/366 169/376
249
SRW 214, T.1
Asher, Coleman (1/2 int.)
50
 
132/440 132/443
 
169/366 169/376
250
SRW 216, T. 1
Carnal, Arthur L.
86 less 1.5
 
128/387
 
169/366 169/376
251
SRW 216, T. 2
Carnal, Arthur
30
 
128/387
 
169/366 169/376
252
SRW 216, T. 3
Carnal, Arthur
8.23
 
128/387
 
169/366 169/376
253
SRW 216, T. 4
Carnal, Arthur (partial int.)
10
 
128/387
 
169/366 169/376
254
SRW 216, T. 5
Carnal, Arthur
53
 
128/387
 
169/366 169/376
255
SRW 216, T. 6
Carnal, Arthur (1/2 int.)
100 less 38.73
 
128/387
 
169/366 169/376
256
SRW 216, T. 7
Carnal, Arthur et ux
30
 
128/387
 
169/366 169/376
257
SRW 216, T. 8
Carnal/Williams/Alcoa
14.28
 
128/387
 
169/366 169/376
258
SRW 217, T. 1
Franklin, Boyd, et ux
140 less 19
 
128/222
 
169/366 169/376
259
SRW 218
Todd, R. M.
214.5
185/350
131/104
220/489 220/498
169/366 169/376
260
SRW 231
Todd, Carville, et ux
75
 
130/610
 
169/366 169/376
261
SRW 233
Arnold, Alloway
1.3
 
117/125
 
169/366 169/376
262
SRW 235, T. 1
Oakley, Zeta
101.38
 
133/237
 
169/366 169/376






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
263
SRW 238
Madden, E. G.
179.5
 
135/342
 
169/366 169/376
264
SRW 239
Graham, Amie
30
 
117/388 143/1
 
169/366 169/376 169/456
265
SRW 241, T.1 & T.2
Liggett, Chester
100
 
135/301
 
169/366 169/376
266
SRW 242, T. 1 thru T. 3
Carnal, Maudel, et al
82 80.67 110 less 11
 
137/471 137/477 137/480 137/483 137/474 139/554
 
169/366 169/376
267
SRW 246, T. 1 & T. 2
Duncan, Ray L., et ux
140
 
136/479
 
169/366 169/376
268
SRW 247, T. 1 & T. 2
Harris, Tom D., et al
59
 
139/527 139/530 188/197 188/200
 
169/366 169/376
269
SRW 249
Newman, Melvin, et ux
96
 
136/477
 
169/366 169/376
270
SRW 252, T. 1
Rayburn, Mack
82.6
 
139/540
 
169/366 169/376
271
SRW 252, T. 2 A & B
Rayburn, Mack, et al
40
 
139/540
 
169/366 169/376
272
SRW 252, T. 3
Alcoa - 1/2 int.
135
 
139/540
 
169/366 169/376
273
SRW 252, T. 4
Rayburn, Mack, et al
9.08
 
139/540
 
169/366 169/376
274
SRW 253, T. 1 & T. 2
Rayburn, Mack, et al
73.75 3
 
137/262 137/265 137/268
 
169/366 169/376
275
SRW 262, T. 1, T. 2, T. 3
Winters, Lester B. (Also see SRW 195)
115
 
131/416
 
169/366 169/376
276
SRW 263, T. 1 & T. 2
Davis, Harry, et al
126.7
 
118/594 142/512 142/525
 
169/366 169/376 169/447 169/455
277
SRW 267, T. 1 thru T. 9
Bradley, Roy L, et al
122.5
 
118/648 142/112 142/118 142/126 142/134
 
169/366 169/376 169/449 169/450 169/451 169/451
278
SRW 268
Divine, Thurman, et al
40.125
 
119/185 146/277 146/283 146/284 146/285 146/286 146/287 146/288 146/290 147/253
148/98 147/209
 
169/366 169/376 169/465 169/468 169/469 169/470 169/471 169/472 169/473 169/474
169/475 169/476 169/479 169/480






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
279
SRW 269, T. 1 thru T. 5
Duncan, Wynena S.,et al
148
 
119/187 142/213
 
169/366 169/376 169/477
280
SRW 270, T. 1 & T. 2
Todd, William R., et al
100.63 80
 
119/249 143/146 143/149 144/77
 
169/366 169/376 169/457 169/458 169/462
281
SRW 274, T. 1, T. 2, T. 3 and T. 4
Mason, A. G., et al
30 100 9.5 62
176/502 193/334 197/299 197/415 197/281 197/454 197/307
129/450 129/452 146/305 146/496 147/314 146/506 147/202 146/511 146/471 146/481
146/476 146/491 146/501 146/470 147/471 146/491
220/604 220/619 220/615 220/498 220/501 220/612 220/614 220/613 220/606 220/608
220/607 220/609 220/611 220/605 220/616 220/610
169/531 169/546 169/542 169/366 169/539 169/541 169/540 169/533 169/535 169/534
169/536 169/538 169/532 169/543 169/537
282
SRW 275, T. 1 & 2
Mooney, James D.
45
 
137/277
 
169/366 169/376
283
SRW 275, T. 3
Mooney, James D. (1/2 int.)
50
 
137/277
 
169/366 169/376
284
SRW 275, T. 4
Mooney, James D.
50
 
137/277
 
169/366 169/376
285
SRW 275, T. 5
Mooney, James D.
43-1/2 less 9
 
137/277
 
169/366 169/376
286
SRW 275, T. 6
Mooney, James D.
58
 
137/277
 
169/366 169/376
287
SRW 276 (Lot 3) (Lot 4) (Lot 5) (Lot 6)
Householder, James W. /Alcoa
54
191/363
139/408 139/411 139/430
220/489 220/498
169/366 169/376 169/461 169/463 169/464
288
SRW 277
Ware, Sam, et ux
13.37
 
137/171
 
169/366 169/376
289
SRW 279, T. 1
Clark, C. B., et ux
18.62
 
137/271
 
169/366 169/376
290
SRW 279, T. 2
Clark, C. B., et ux
67
 
137/271
 
169/366 169/376
291
SRW 280, T. 1, T. 2, T. 3 & T. 4
Shelton, Ora M., et al
52.5 15.5 27
18
 
120/54 146/135
 
169/490
292
SRW 281, T. 1 & T. 2
Shelton, C. P.
41.38 20.25
 
120/50 146/135
 
169/490
293
SRW 282, T. 1
Shelton, Ora M., et al
58.5
 
120/46 146/135
 
169/490
294
SRW 283
Shelton, Ora, et al
47.61
 
120/52 146/135
 
169/490
295
SRW 284, T. 1 & T. 2
Shelton, C. P.
53.5 95.2
 
120/48 146/135
 
169/490






--------------------------------------------------------------------------------





 
 
 
 
ORIGINAL
ALCOA
 
 
 
 
RECORDING INFORMATION
RECORDING INFORMATION
296
SRW 285, T. 1 thru T. 3
Mooney, S. D.
132.5
 
137/259
 
169/366 169/376
297
SRW 286, T. 1
Ramsey, C. L., et ux
73.75 less 8.9
 
136/344
 
169/366 169/376
298
SRW 290
Townsend, Weaver
29.13
 
122/583 147/216
 
169/366 169/376
299
SRW 291
Winstead, Iley Brogan, et al
97.5
 
138/364 138/357
 
169/366 169/376
300
SRW 292, T. 1, T. 2, T. 3
Ramsey, Chester, et al
188
 
136/405 136/408
 
169/366 169/376
301
SRW 293
Brill, Jesse, et vir.
35
 
139/366
 
169/366 169/376
302
SRW 295
Ramsey, Chester L., et al
25
 
136/347 136/384
 
169/366 169/376
303
SRW 296, T. 4
Bumpus, Euyne, et al
70
 
138/103 138/598
 
169/366 169/376
304
SRW 297, T. 2
Bumpus, Euyne Lorene, et al
25
 
138/598 138/591
 
169/366 169/376
305
SRW 297, T. 3
Bumpus, Nealie
33.5
 
138/598 138/591
 
169/366 169/376
306
SRW 297A
Bumpus, Nealie, et al
39.15
 
138/598 138/591
 
169/366 169/376
307
SRW 298, T. 3
Bumpus, Euyne L., et al
60
 
138/106 138/111
 
169/366 169/376
308
SRW 312
Rich, Joel C., et al
40
 
129/267 142/482 142/484
 
169/366 169/376 169/453 169/454
309
SRW 313, T. 4 & T. 5
Woodward, Virgil
52 10.8
 
130/541 161/569
 
169/366 169/276 169/485 169/486
310
SRW 314
See SRU 314
 
 
 
 
 
311
SRW 316, T. 1, T. 2 & T. 3
Rich, Frank, et al
13.23 35
30
 
134/282 165/215 165/211
 
169/366 169/376 169/487 169/488
312
SRW 317 & 318, T. 1 & T. ?
Duncan/Kostblade
Approx. 25
50
 
134/283 143/373
 
169/366 169/376 169/460
313
SRW 318, T. 1
Kostblade, George (1/2 int.)
77
 
134/285 143/344
 
169/366 169/376 169/459
314
SRW 318, T. 2 thru T. 4
Kostbade, George, Sr., et ux
104
 
134/285 143/344
 
169/366 169/376 169/459
315
SRW 319
Crowley, Henry, et ux
126.94 less 1
 
135/440 165/798
 
169/366 169/376 169/489
316
SRW 321 & SRW 322
Mabry, Effie B., et vir
40
 
135/548 146/279 146/281
 
169/366 169/376 169/466 169/467






--------------------------------------------------------------------------------





 


AND BEING the same property conveyed to Alcoa Properties, Inc. or Alcoa Fuels,
Inc. as shown in the deed books and page numbers listed above in the column
entitled "Alcoa Recording Information".


Alcoa Properties, Inc., an Indiana corporation, changed its name on May 31,
1963, to Alcoa Fuels, Inc., an Indiana corporation, as shown in Corporation Book
2, page 516 in the Office of the Union County Clerk and in Miscellaneous Book
62, page 512, in the Webster County Clerk's Office.


See also Quitclaim Deed of Conveyance between Alcoa Fuels, Inc. and Dyson Creek
Coal Company, LLC, dated October 25, 2005, of record in Deed Book 320, at Page
560, in the Union County Clerk’s Office, and in Deed Book 258, at Page 483, in
the Webster County Clerk’s Office.


See also Quitclaim Deed of Conveyance between Dyson Creek Coal Company, LLC, and
Alcoa Fuels, Inc., dated July 23, 2009, of record in Deed Book 336, at Page 157,
in the Union County Clerk’s Office, and in Deed Book 272, at Page 398, in the
Webster County Clerk’s Office.














--------------------------------------------------------------------------------





EXHIBIT A-2


ALCOA COAL PROPERTIES
(PREVIOUSLY SOLD TO AND RE-ACQUIRED FROM LODESTAR)




 
 
 
ORIGINAL
 
 
 
RECORDING INFORMATION
FILE NUMBER(S)
FILE NAME(S)
ACREAGE
UNION
DB/P
WEBSTER
DB/P
PR 7 (6)
Todd, O. E.
102.5
136/459
48/127
PR 7 (7) T. 1, T. 4, & T. 6
Franklin, J. W.
128
 
48/135
PR 7 (7) T. 3, 5, 7, 8, 9 & 10
Franklin, J. W.
92.39
 
48/135
PR 7 (8)
Nall, Ben/George, et al
38.75
 
48/621
PR 7 (11) T. 1
Kuykendall, J. F.
61.50
 
48/124
PR 7 (12) T. 1 & T. 4
Kuykendall, W. L.
102 15.5
 
48/112
PR 7 (12) T. 5, 6, 7, 8, 11A, 11B & 12
Kuykendall, W. L.
82
 
48/112
PR 7 (12) T. 9
Kuykendall, W. L.
30
 
48/112
PR 7 (12) T. 10
Kuykendall, W. L.
39.75
 
48/112
PR 7 (12) T. 3
Kuykendall, W. L.
15.5
 
48/112
PR 7 (14) T. 1
Nall, J. W.
127.75
 
48/101
PR 7 (14) T. 2
Nall, J. W.
70
 
48/101
PR 7 (14) T. 3
Nall, J. W.
75
 
48/101
PR 7 (14) T. 4
Nall, J. W.
10
 
48/101
PR 7 (15) T. 1
Mitchell, George
138.25
 
48/133
PR 7 (15) T. 2
Mitchell, George
31.75
 
48/133
PR 7 (15) T. 3
Mitchell, George
80
 
48/133
PR 7 (15) T. 4
Mitchell, George
18
 
48/133
PR 7 (16) T. 1
Nall, S. P.
80
 
48/117
PR 7 (16) T. 2
Nall, S. P.
31
 
48/117
PR 7 (16) T. 3
Nall, S. P.
20.5
 
48/117
PR 7 (16) T. 4
Nall, S. P.
119.19
 
48/117
PR 7 (16) T. 5
Nall, S. P.
60 less 35
 
48/117
PR7 (17.1)
O’Nan, J.T.
100
 
48/129
PR 7 (18)
Johnson, T. E.
100
 
48/122
PR 7 (26) T. 1
Watson, G. T. & M. E.
46.66
 
48/92
PR 7 (26) T. 2
Watson, G. T. & M. E.
12.75
 
48/92
PR 7 (26) T. 3
Watson, G. T. & M. E.
81.67
 
48/92
PR 7 (28)
Gibson, M. C.
15.5
 
48/120
PR 7 (30)
Vanover, Thomas
88.6
 
48/109
PR 7 (31)
Hill, Sidney, et ux
101
 
48/131
PR 7 (33), T. 1 & 2
Dunkley, Nancy B.
53.22
 
48/96
PR 7 (34.3) (35, T. 3)
Moore, W. I.
100
 
48/103 CDB 2/613
PR 7 (34.3) (35, T. 4)
Moore, W. I.
64.25
 
48/103 CDB 2/613
PR 7 (34.3) (35, T. 5)
Moore, W. I.
40
 
48/103 CDB 2/613
PR 7 (34.3) (35, T. 6)
Moore, W. I.
25
 
48/103 CDB 2/613






--------------------------------------------------------------------------------





 
 
 
ORIGINAL
 
 
 
RECORDING INFORMATION
PR 7 (36)
Skinner, Sallie
150
 
48/98
    CDB 2/502
PR 7 (107)
Nall, J. W.
35
 
50/251
PR 7 (255), T. 1, T. 2 & T. 3
Babb, Leonard, et al
100
 
CDB 2/504
PR 10 (1), T. 1, T. 2 & T. 3
Blackwell/Arnold
90 18.53 11
 
108/616
PR 10 (2) T. 1, 2 & 3
Kelley Estate
19
  78.5
    2.5
 
109/113
PR 10 (4)
Williams, Caryl
270.5
 
108/652
PR 10 (5) (5.1A)(5.1B) (5.2)
Hearin/Cotton
128 19.63
 18.6
15.79
 
109/4
PR 10 (7) T. 1, 2 & 3
Kuykendall, Clarence
61
38
35
 
109/196
PR 10 (11)
Williams, Willie D.
42.62
 
109/29
PR 10 (12), T. 1
Hill, Warren
35
 
109/30
PR 10 (13)
Arnold, Alloway
15
 
109/128
PR 10 (14.2) T. 1 & T. 2
Virgin, Clore
13.4
 
112/556
PR 10 (15), T. 1, 2 & 3
Virgin, Clore
6
8.37
13
 
109/127
PR 10 (16)
Lipford/Moore
41.5
 
112/542 109/299
PR 10 (17) T. 1 & 2
Kuykendall, Hugh A.
35
18.56
 
112/536
PR 10 (18)
Mitchell, J. V.
184
 
112/510
PR 10 (19) T. A-1, A-2 & A-3
Powell, Illie
50
45
 30
 
113/28
PR 10 (20), T. 1 & 2
Mitchell, C. A.
78.6 181.75
 
113/49
PR 10 (21) T. 1
Grigg, H. R.
16
 
113/47
PR 10 (23) T. 1 & 2
Lipford, Sampson
5
22.27
 
113/46
PR 10 (24)
Springer, Thomas
100
 
113/264
PR 10 (26), T. 1 & 2
McGaw, Edwin
58
13.25
 
113/163
PR 10 (27) T. 1, 2 & 3
Shofner, Jimmie L.
6.75
20
8
 
113/225
PR 10 (28)
Foster, W. C.
16
 
113/168
PR 10 (29) T. 1 & 2)
Lipford Heirs
67.25
20
 
114/264 or (267)
PR 10 (31) T. 1
Morehead/Tucker
22.86
 
113/417
PR 10 (33)
Townsend heirs
92
 
113/627






--------------------------------------------------------------------------------





 
 
 
ORIGINAL
 
 
 
RECORDING INFORMATION
PR 10 (34) T. 1 & 2
Bennett/Mart
10
6
 
114/85 & 87
PR 10 (35)
Martin, Richard L.
38.5
 
114/82
PR 10 (45)
Riggs/Hearin
93
 
115/536
PR 10 (48) T. 1 & 2
Townsend, Agnes R.
27.25
 
115/510
PR 10 (48) T. 3
Townsend, Agnes R.
29.76
 
115/510
PR 10 (51) T. 1A & 1B
White, T. C.
29
 
116/56
PR 10 (52) T. 1
White, J. L.
18
 
116/57
PR 10 (52) T. 2 & 3
White, J. L.
6.5
 
116/57
PR 10 (53) T. 1 & 2
Kelley, D. H.
99.12
 
115/47
PR 10 (53) T. 4
Kelley, D. H.
60
 
115/47
PR 10 (54) T. 1
Stodghill, A. A.
42.23
 
110/92
PR 10 (54), T. 2
Stodghill, A. A.
37.8
 
110/92
PR 11 (1) T. 1 & T. 2, T. 3
Freer, C. E.
55
68 4.5
145/34
 
PR 11 (3), T. 1
Brown, Denny
146
145/41
 
PR 11 (5), T. 1, T. 2 & T. 3
Blackwell, Lloyd
53.75
7.9
79.74
145/29
 
PR 11 (8)
Hearin, Ollie, et al
25.8
145/95
 
PR 11 (9)
Kuykendall, Audie May
41.8
145/143 145/144 145/263
 
PR 11 (10), T. 3
Duncan, L. T.
48.8
147/155
 
PR 11 (31), T. 3 & T. 7
Wells/Sigler
72.5
145/269 148/172
 
PR 11 (31) T. 1 and (58), T. 1
Wells/Sigler
85
145/269 148/172
 
PR 11 (31) T. 2 and (58) T. 2
Wells/Sigler
18.5
145/269 148/172
 
PR 11 (31) T. 4A and (58) T. 4C
Wells/Sigler
36.25
145/269 148/172
 
PR 11 (38)
Tate, Jerry
39.62
145/365
 
PR 11 (52) T. 1 & T. 2
Freer/Sigler
21.64 8.48
145/461 145/489
 
PR 11 (52) T. 3 & T. 4
Freer, S., et ux
40 10
145/461
 
PR 11 (54)
Tate, Fannie, et al
55.35
145/310
 
PR 11 (56.1)(56.2)
Freer/Sigler
65 39.5
145/491 145/464
 
PR 11 (59/59A) T. 1
Brown/Arnold
45.75
153/230 153/225
 
PR 11 (59/59A), T. 2
Brown/Arnold
40
153/230 153/225
 
PR 11 (59/59A), T. 3
Brown/Arnold
15
153/230 153/225
 
PR 11 (59/59A), T. 4
Brown/Arnold
32.25
153/230 153/225
 






--------------------------------------------------------------------------------





 
 
 
ORIGINAL
 
 
 
RECORDING INFORMATION
PR 11 (60), T. 1 & 2
Davis, Harry E.
52.75
100
153/308
 
PR 11 (61)
Wells, Walter
58.5
153/287
 
PR 11 (62)
Wells, Walter
35
153/289
 
PR 11 (63)
Freer, Allen
63
153/285
 
PR 11 (64)
Robinett, Mont
12
153/283
 
PR 11 (66)
Russell, Dorris
94
154/93
 
PR 11 (67), T. 1, 2, 3 & 4
Brown, Bessie, et al
43.24
154/94 156/280 156/279 156/68 156/125
 
PR 11 (68) T. 1
Pride, J. W.
101.36
154/193
 
PR 11 (68), T. 2, 3, 4, 5 & 6
Pride, J. W.
23
154/193
 
PR 11 (69), T. 1
Strouse, R. H.
40
154/476
 
PR 11 (70), T. 1
Watson/Liles
117
154/471 155/425 154/415
 
PR 11 (71), T. 1
Schreiber, Dorothy
55.25
155/511 156/222 154/473
 
PR 11 (72)
Pride, J. W.
40
156/117
 
PR 11 (76)
Kuykendall, Hugh A.
10.23
149/32
 
PR 11 (78)
Perry, Thomas R., Jr.
50
155/509
 



AND BEING a portion of the same properties conveyed by Alcoa Fuels, Inc., an
Indiana corporation, to Tradewater Mining Co., an Illinois corporation, an
undivided fifty percent (50%) interest and to Costain Land (Pyro), Inc., a
Delaware corporation, an undivided fifty percent (50%) interest:


(a)
by “Short Form of Deed” dated September 30, 1982, recorded in the Webster County
Clerk’s Office in Deed Book 185, page 769, and in the Union County Clerk’s
Office in Deed Book 240, page 343; and,



(b)
by “Short Form of Deed” dated October 25, 1982, recorded in Webster County
Clerk’s Office in Deed Book 186, page 80, and in the Union County Clerk’s Office
in Deed Book 240, page 469.



By Certificates issued by the Kentucky Secretary of State dated September 8,
1992, effective December 31, 1991:


(a)
Costain Land (Pyro), Inc., a Delaware corporation filed with the Kentucky
Secretary of State a Certificate of Ownership and Merger into Costain Coal
Holdings, Inc., a Delaware corporation. This certification is recorded in
Miscellaneous Book 117, page 480, and re-recorded in Miscellaneous Book 117,
page 522, of the Webster County Clerk’s Office and in Corporation Book 5, page
490 of the Union County Clerk’s Office; and,



(b)
Costain Coal Holdings, Inc., a Delaware corporation, filed an Application for
Amended Certificate of Authority changing its corporate name to Costain Coal,
Inc.






--------------------------------------------------------------------------------





This certification is recorded in Miscellaneous Book 117, page 481, and
Miscellaneous Book 117, page 523, of the Webster County Clerk’s Office and in
Corporation Book 5, page 491, of the Union County Clerk’s Office.


By Unanimous Written Consent of the Board of Directors of Costain Coal Holdings,
Inc., a Delaware corporation, and by a Sworn Certificate of Board Resolution, of
Lodestar Energy, Inc., effective December 31, 1991, Tradewater Mining Company,
an Illinois corporation, was merged into Costain Coal Holdings, Inc., as is
recorded in Miscellaneous Book 124, page 489, of the Webster County Clerk’s
Office and in Corporation Book 7, page 155 of the Union County Clerk’s Office.


By Certificate of Amendment of Certificate of Incorporation as verified by a
Certification of the Delaware Secretary of State, Costain Coal, Inc., a Delaware
corporation, changed its name to Lodestar Energy, Inc., effective July 21, 1997.
This Certification is recorded in Miscellaneous Book 122, page 194, and
re-recorded in Miscellaneous Book 124, page 488, of the Webster County Clerk’s
Office and in Corporation Book 6, page 155, in the Union County Clerk’s Office.


AND BEING part of the same property conveyed to Alcoa Fuels, Inc. by Lodestar
Energy, Inc., by William D. Bishop, its Chapter 7 Bankruptcy Trustee, by
Correction and Confirmation Deed dated October 30, 2005, but effective August
21, 2003, of record in Deed Book 258, page 404, in the Office of the Webster
County Clerk, and in Deed Book 320, page 344, in the Office of the Union County
Clerk.


See also Quitclaim Deed of Conveyance between Alcoa Fuels, Inc. and Dyson Creek
Coal Company, LLC, dated October 25, 2005, of record in Deed Book 320, at Page
560, in the Union County Clerk’s Office, and in Deed Book 258, at Page 483, in
the Webster County Clerk’s Office.


See also Quitclaim Deed of Conveyance between Dyson Creek Coal Company, LLC, and
Alcoa Fuels, Inc., dated July 23, 2009, of record in Deed Book 336, at Page 157,
in the Union County Clerk’s Office, and in Deed Book 272, at Page 398, in the
Webster County Clerk’s Office.





--------------------------------------------------------------------------------





EXHIBIT A-3


ALCOA COAL PROPERTIES
(ACQUIRED FROM LODESTAR)


 
 
 
ORIGINAL
 
 
 
RECORDING INFORMATION
FILE NUMBER(S)
FILE NAME(S)
ACREAGE
UNION
DB/P
WEBSTER
DB/P
P-045-00
Nall, J. O.
102.6
 
180/682
P-080-00 Also See: SRW 274, T. 4
Clements (1/300th); Clements (1/300th); and Fournier (1/540th)
62
257/177
257/180
257/183
 
P-092-00 Also See: SRW 39, T. 7 (21 ac.)
Woodring Heirs (partial interest)
94.5
260/137
 
P-103-00
Moore, W. I. Moore
37.5
 
202/712
P-123-00
Clements, Aaron
Clements, Florence
Fournier, Timothy
30
30
6
11.6
30
10.1
 
212/710
214/93
213/562
P-142-00
Young, James E., et ux
2.21
 
220/260
P-144-00
Lodestar/Cotton (1/4)
11
 
222/170
P-145-00
Lodestar (Render) (1/4)
11 & 1
 
225/117
P-146-00
Lodestar (Free Union Church)
1
 
222/448
P-149-00
Lodestar (Mooney)
6.7
 
222/772
P-152-00
Lodestar (Brogan)
8.55
 
224/346 225/672
P-177-00
Clark, Eugene (1/8th)
49
 
234/602
No “P” #
Blackwell, Mary Taylor, et al
90
245/386
 
No “P” #
Moore, W. I. Heirs
150
 
194/467





AND BEING part of the same property conveyed to Alcoa Fuels, Inc. by Lodestar
Energy, Inc., by William D. Bishop, its Chapter 7 Bankruptcy Trustee, by
Correction and Confirmation Deed dated October 30, 2005, but effective August
21, 2003, of record in Deed Book 258, page 404, in the Office of the Webster
County Clerk, and in Deed Book 320, page 344, in the Office of the Union County
Clerk.


See also Quitclaim Deed of Conveyance between Alcoa Fuels, Inc. and Dyson Creek
Coal Company, LLC, dated October 25, 2005, of record in Deed Book 320, at Page
560, in the Union County Clerk’s Office, and in Deed Book 258, at Page 483, in
the Webster County Clerk’s Office.


See also Quitclaim Deed of Conveyance between Dyson Creek Coal Company, LLC, and
Alcoa Fuels, Inc., dated July 23, 2009, of record in Deed Book 336, at Page 157,
in the Union County Clerk’s Office, and in Deed Book 272, at Page 398, in the
Webster County Clerk’s Office.







--------------------------------------------------------------------------------





THERE IS EXCEPTED from Exhibits A-1, A-2 and A-3 that portion of the
above-described subject to that unrecorded Coal Mining Lease dated February 1,
1962, by and between Aluminum Company of America and Sentry Royalty Company, as
amended.


THERE IS FURTHER EXCEPTED from the Leased Premises that property identified as
the Caseyville Dock and conveyed to Alcoa Fuels, Inc. by deed from Dyson Creek
Coal Company, LLC, dated July 23, 2009, of record in Deed Book 336, at Page 156,
in the Union County Clerk’s Office, and by deed from Dyson Creek Coal Company,
LLC, dated July 23, 2009, of record in Deed Book 336, at Page 194, in the Union
County Clerk’s Office.







--------------------------------------------------------------------------------





Exhibit B


[legal description or map of General Mining Area]
See separate files.





--------------------------------------------------------------------------------





Exhibit C
Quality


The coal to be supplied hereunder shall be of uniform quality, washed from the
Seller’s Wash Plant 2” x 0” crushed, with no intermediate sizes removed or
added, and shall have characteristics equal to or better than the following
respective characteristics on an “as received” time-based (as defined in Section
6.4 of the Armstrong - Alcoa Fuels Coal Supply Agreement) Weighted Average and
per Shipment (as defined in the next paragraph below this table) basis:




Monthly
Weighted                Penalty Limits
Average     Per Shipment    Monthly Average
Moisture                11%            14.0%            11%
Ash                    10.00%        12.00%        10%
Caloric Value                11,200 Btu        11,000 Btu    +/- 11,200 Btu
Sulfur Dioxide*            <6.0#            6.5#            6.0#
Grindabiltiy (Hargrove Index)    48            48
Ash Fusion Temp. (H=W Red)    2,085 deg F        2,085 deg F min


*#SO2 shall be calculated as follows:        % Sulfur, as received x 19,500
Btu/lb., as received


A “Shipment” for purposes of this Quality Section of this Agreement is defined
to be a minimum of fifteen hundred (1,500) tons of coal delivered by barge. In
the event three (3) consecutive shipments of coal, or four (4) Shipments in a
thirty (30) day period, delivered by Seller to Buyer on an “as received” basis
have any characteristics for sulfur dioxide, moisture, ash, or calorific value
greater than the maximum or less than the minimum limits, as the case may be,
for said coal as set forth in the “Per Shipment” column in above table, then the
remedies provided in the Armstrong - Alcoa Fuels, Inc. Coal Supply Agreement
shall be available to the Parties.















